ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the findings contained therein should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: Under Count I of the Verified Complaint underlying this matter, the respondent agreed to handle a visitation matter on behalf of a client. The respondent petitioned the court for a hearing on the matter, but thereafter failed to attend the hearing and subsequently failed to advise his client of the missed hearing. Under Count II, the respondent negotiated modified visitation on behalf of another client, but failed thereafter to take steps to have the agreement formally and finally executed. Because of the respondent's neglect, the client never obtained the visitation he sought.
Violations: The respondent violated Ind.Professional Conduct Rule 1.3, which provides that a lawyer shall act with reasonable diligence and promptness in representing a client. The respondent also violated Prof.Cond.R. 1.4(a), which provides that a lawyer shall keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information.
*840For the misconduct found herein, this Court now finds that the respondent should be publicly reprimanded. Accordingly, this Court reprimands and admonishes the respondent for his misconduct.
Costs of this proceeding are assessed against the respondent.
All Justices concur.